           Case 2:17-cr-00502-TJS Document 51 Filed 07/07/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :      CRIMINAL NO. 17-502
                                           :
      v.                                   :
                                           :
MICHAEL SHORE                              :

                                       ORDER

      NOW, this 7th day July, 2020, upon consideration of the Motion to Bar Application

of Mandatory Sentence and Sentencing Guideline Range (Document No. 27) as

supplemented (Document No. 32), the government’s response, and the chart filed by the

government in response to the Order of February 10, 2020, and after a hearing, it is

ORDERED that to the extent the motion seeks to bar application of the 15-year mandatory

minimum sentence, it is DENIED.




                                        /s/ TIMOTHY J. SAVAGE J.
